EXHIBIT 10.8






December 7, 2009




To the Attention of:

Mr. Richard Clayton, Principal Executive Officer Mr. Marty Petersen, Chief
Financial Officer Raser Technologies, Inc.

5152 North Edgewood Drive Provo, Utah 84604



Re: Terms for Co-Development of Projects

Dear Messrs. Clayton and Petersen:




This letter agreement (this “Agreement”) will confirm the terms and conditions
upon which the parties have agreed that, from and after the date set forth above
(the “Effective Date”), Evergreen Clean Energy LLC, a Delaware limited liability
company (“Evergreen”), will have the right to co-develop certain geothermal
energy projects (a “Project” or “Projects”), with Raser Technologies, Inc., a
Delaware corporation (“Raser”), or its affiliates.

1.      Co-Development Right; Buy-In Payments to Raser.     (a)      Subject to
the terms and conditions of this Agreement, Raser hereby grants to Evergreen the
right to co-develop Projects that Raser or its affiliates intend to develop
and/or own, in whole or part, having an aggregate Capacity of up to 100 MWs (the
“Co-Development Right”). “Capacity” shall mean the number of megawatts available
for sale under a Project’s power purchase agreement.     (b)      In
consideration for the right to co-develop the Projects on the terms set forth
herein, Evergreen shall pay Raser a buy-in amount (the “Buy-In Amount”) in
respect to each Project equal to (A) $250,000 multiplied by (B) the projected
Capacity (in MWs) for such Project as determined by the Pro Forma Projection (as
defined below) in respect of such Project. The Buy-In in respect of each Project
will be payable in two (2) equal installments as follows:      (i)      The
initial installment (the “Initial Installment”) will be paid to Raser by
Evergreen or one or more investors introduced by Evergreen no later than fifteen
(15) business days following the date on which Evergreen delivers a
Co-Development Commitment (as defined below) to Raser in respect of such
Project.      (ii)      The final installment (the “Final Installment”) will be
paid to Raser no later than fifteen (15) business days following receipt by
Evergreen of a written notice (the “Compliance Certificate”) certifying (to
Evergreen’s satisfaction) that (i) Raser has completed drilling all wells
(production and re-injection) deemed by Raser to be necessary for the subject
Project and  

1

--------------------------------------------------------------------------------

(ii) that temperature and flow testing of all of the wells for the Project has
been completed and the results meet the standards set forth in the Pro Forma
Projections.

(c)      The Initial Installment shall be paid into an escrow account (which
shall be a segregated, interest bearing account with a financial institution
satisfactory to Evergreen and invested in cash or cash equivalents). Raser will
be entitled to withdraw all amounts deposited in the escrow account (including
accrued interest) at such time as Raser and Evergreen have entered into
definitive agreements in accordance with Paragraph 3 to co-develop the
Project(s) to which such Initial Installment relates. Written acknowledgement
from Evergreen shall be required prior to the release of any funds from such
escrow account (which acknowledgement shall not be unreasonably withheld).  
(d)      In the event that (i) Raser does not deliver a Compliance Certificate
to Evergreen as contemplated under Section 1(b)(ii) above at the time of
completion of the drilling plan as set forth in the Pro Forma Projection
(defined below) or (ii) Project Expenses (as defined below) exceed the Expense
Limitation Amount (defined below), Evergreen will deposit the Final Installment
into an escrow account (which shall be a segregated, interest bearing account
with a financial institution satisfactory to Evergreen and invested in cash or
cash equivalents) (the “Final Installment Escrow”) and, provided that Raser is
not otherwise in default of any provision under this Agreement, Raser may draw
from the Final Installment Escrow to pay additional Project Expenses in excess
of the Expense Limitation Amount until such time as Raser is able to provide a
Compliance Certificate, after which Raser will be entitled to reimbursement of
amounts paid out of the Final Installment Escrow from Project Cash Flow
(described below) in accordance with the order of priority set forth below in
Paragraph 3(c)(i), and may collect the balance, if any, remaining in the Final
Installment Escrow. Written acknowledgement from Evergreen shall be required
prior to the release of any funds from such escrow account (which
acknowledgement shall not be unreasonably withheld). In the event that any
balance remains in the Final Installment Escrow two (2) years following the date
of payment of the Initial Installment, Evergreen shall be entitled to receive
the full balance of the Final Installment Escrow promptly upon written request
to Raser, together with interest thereon.   (e)      In the event that (i)
Evergreen pays the Initial Installment to Raser and (ii) Evergreen for any
reason does not enter into definitive agreements with Raser to co-develop the
Project(s) to which such Initial Installment pertains (whether due to the
termination of this Agreement, the determination by Evergreen to not participate
in the development of a sufficient number of Projects or otherwise), then
Evergreen shall be entitled to reimbursement of the full amount of the Initial
Installment promptly upon written request to Raser, together with interest
thereon.   (f)      If Evergreen fails to pay an Initial Installment for any
reason other than the breach or default by Raser or its affiliates or the
failure of Raser or its affiliates to satisfy  

2

--------------------------------------------------------------------------------

  a condition precedent to such funding, then the subject Project shall no
longer be subject to the Co-Development Right or the rights set forth in
Paragraph 4, and Raser may pursue and consummate alternative financing and/or
co-development arrangements with third parties with respect to such Project.  
2.      Selection of Co-Development Projects.     (a)      The parties
acknowledge that this Agreement does not grant Evergreen the exclusive right to
co-develop potentially available sites for Projects that Raser or its affiliates
intend to develop and/or own, in whole or part (“Potential Projects”), however,
Raser agrees to use its best efforts to allocate Potential Projects fairly to
Evergreen so that Evergreen will be able to fulfill its Co-Development Right as
expeditiously as reasonably possible and to not discriminate against Evergreen
in any way, including without limitation, for economic reasons relating to
availability of other financing to Raser or other reasons.     (b)      From the
date hereof until the earlier of (i) the date on which Evergreen has committed
to co-develop Projects fulfilling its Co-Development Commitment and (ii) the
date on which this Agreement is terminated pursuant to Paragraph 8, Raser shall
provide Evergreen with written notice (a “Development Notice”) of each Potential
Project, and will consult with Evergreen concerning Evergreen’s right to
co-develop such Potential Project. Raser agrees that it will provide Evergreen
with regular updates and information regarding each Potential Project and to
make available senior management, representatives and advisors of Raser and/or
its affiliates, as applicable, to participate in information meetings and status
update meetings with representatives of Evergreen, which such meetings will
include updates on the development, financing and other material efforts being
made and planned to be made by Raser and/or its affiliates in connection with
all Potential Projects.     (c)      For each Potential Project that Raser and
Evergreen agree will be allocated to Evergreen for co-development (applying the
standard of fairness for allocations described in Section 2(a) above), Raser, at
its own expense, will undertake to complete each of the following milestones
(the “Pre-Development Milestones”) and upon completion will provide Evergreen
with a written notice thereof (a “Commitment Notice”):  

(i)      Acquire the development site (the “Resource”) through lease or purchase
and secure all necessary permits and rights for the development of the Project;
  (ii)      Conduct a detailed evaluation and economic analysis of the Resource
prepared by GeothermEx Inc. (or another mutually acceptable expert), including
the prospects and the likely productivity of the Resource;   (iii)      Prepare
a pro forma projection for the Project (the “Pro Forma Projection”) to be agreed
in substance and form by Evergreen;  

3

--------------------------------------------------------------------------------

  (iv)      Have substantially negotiated construction financing arrangements
for the Project, and have negotiated, to substantial completion, power purchase
agreements for the sale of power generated from the Resource, in each case in
amounts and on terms consistent with the Pro Forma Projection and acceptable to
Evergreen; and     (v)      Complete drilling and testing of the first
production well and provide a written report to Evergreen (A) verifying the flow
and temperature capacity of the Resource and (B) including all data and analysis
developed or held by Raser in respect of the Resource. Evergreen, at its
discretion, may agree that Raser shall not be required to complete drilling and
testing of the first well associated with the Resource that is the subject of a
specified Project if (A) Raser provides to Evergreen a written report (x)
verifying the production capacity of all wells related to the Resource and (y)
including all data and analysis developed or held by Raser in respect of the
Resource, and (B) Evergreen (in collaboration with its experts), exercising
reasonable efforts for timely completion, shall have completed independent
testing and analysis of the Resource to their reasonable satisfaction and
concluded that the Resource reasonably represents the geological and geophysical
characteristics of the Project site.   (d)      The Commitment Notice shall
include the final or substantially final versions of all material project
documentation for the Project, including evidence of completion of each
Pre-Development Milestone (the “Documentation”). Each Project that is the
subject of a Commitment Notice is referred to herein as a “Prospective
Co-Development Project”.   (e)      Evergreen shall have twenty (20) business
days following receipt of a Commitment Notice to review the Documentation and
independently verify completion of the Pre-Development Milestones with respect
to the Prospective Co-Development Project, which may include consultation with
its own experts and advisors (the “Diligence Period”). During the Diligence
Period, Raser agrees to cooperate with and assist Evergreen in its evaluation of
the Prospective Co- Development Project and provide access to any and all
materials, information, personnel and consultants and development sites deemed
reasonably necessary by Evergreen for its due diligence review of the
Prospective Co-Development Project. All documents and materials prepared or
created in the course of identifying, testing and/or developing a Prospective
Project shall be made available for inspection by Evergreen during normal
business hours and with reasonable advance notice.   (f)      In the event that
Evergreen determines that Raser has failed to complete one or more
Pre-Development Milestones to its reasonable satisfaction, Evergreen shall
provide Raser with written notice of such failure, and the Diligence Period
shall be appropriately extended to permit Raser to complete, and Evergreen to
verify completion of, such Pre-Development Milestone(s).  

4

--------------------------------------------------------------------------------

  (g)      Evergreen shall have five (5) business days following the termination
of the Diligence Period for a Prospective Co-Development Project (the
“Commitment Period”) to either (i) provide Raser with a written commitment to
co-develop the Prospective Co-Development Project (a “Co-Development
Commitment”) or (ii) decline to provide Raser with a Co-Development Commitment
within the Commitment Period. Whenever Evergreen declines or fails to provide a
Co- Development Commitment within the Commitment Period with respect to a
Prospective Co-Development Project, the applicable Prospective Co- Development
Project shall no longer be subject to the Co-Development Right, and Raser may
pursue and consummate alternative financing and/or co-development arrangements
with third parties with respect to such Prospective Co-Development Project. Each
Prospective Co-Development Project that is the subject of a Co- Development
Commitment is referred to herein as a “Committed Project”.   3.      Definitive
Agreements Relating to Committed Projects.     (a)      Promptly following the
delivery of a Co-Development Commitment, the parties will work together in good
faith to finalize and enter into definitive agreements with respect to the
ownership, financing and operation of the Committed Project, with the goal of
entering into such definitive agreements no later than ninety (90) days
following the delivery of the Co-Development Commitment. Such agreements may
include: financing agreements, operating agreements, power purchase agreements,
construction agreements and other agreements necessary for the advancement of
the Projects. The definitive agreements generally shall provide that (i) Raser
and/or its affiliates shall perform the development services specified on
Schedule A with respect to the Committed Project and (ii) Evergreen shall retain
certain management participation and oversight rights with respect to the
Committed Project.     (b)      The parties agree that each Committed Project
will be held by a special purpose entity jointly owned by Raser and Evergreen
(the “SPE”). Unless otherwise agreed by Raser and Evergreen, the SPE will be
organized as a limited liability company and will elect to be treated as a
partnership for federal and state income tax purposes. Interests in the SPE will
be subject to customary restrictions on transfer or assignment. The SPE will be
governed by a board of managers on which Raser and Evergreen (or its investors)
will have an equal number of designees. All major activities of the SPE must be
approved by a majority of the members of the board of managers, which may
delegate certain business functions of the SPE to one or more third parties
(including Raser or Evergreen). In the event that either Raser or Evergreen
suffers a Bankruptcy Event (as defined below), (i) such party’s designees on the
board of managers shall automatically lose their voting rights, and the other
party shall effectively control the SPE; and (ii) any management or similar
agreement between the SPE and the bankrupt party shall automatically terminate.
In the event that either Raser or Evergreen suffer a Change of Control (as
defined below), (i) the voting rights of such party’s designees on the board of
managers may be suspended or terminated by the other party by providing written
notice to that effect within 30 days of the Change of  

5

--------------------------------------------------------------------------------

  Control; and (ii) any management or similar agreement between the SPE and the
party suffering a Change of Control may be suspended or terminated by the other
party upon providing written notice to that effect within 30 days of the Change
of Control. If a management agreement is terminated as described above, the
board of managers may retain an alternate management company to fulfill the
duties assigned to the managing party under such agreement. For purposes of this
Agreement, a “Change of Control” shall mean (i) in the case of Raser, (1) the
acquisition by any individual, entity or group of beneficial ownership of 33% or
more of the then outstanding shares of common stock of Raser, (2) the
consummation of a merger or consolidation of Raser with or into another entity,
any sale of stock or any other corporate reorganization, if more than 50% of the
combined voting power of the continuing or surviving entity’s securities
outstanding immediately after such merger, consolidation or other reorganization
is owned by persons who were not shareholders of Raser immediately prior to such
merger, consolidation or other reorganization or (3) the sale, transfer or other
disposition of all or substantially all of Raser’s assets in connection with the
sale of Raser’s business or pursuant to the liquidation or other dissolution of
Raser, whether in a single transaction or a series of related transactions, and
(ii) in the case of Evergreen, an event in which more than 50% of the combined
voting power of Members of Evergreen is owned by persons who were not Members of
Evergreen immediately prior to such event.   (c)      Although the parties
acknowledge that the definitive agreements for any particular project will vary
depending on a variety of factors, it is agreed that Evergreen will be granted
the following additional rights with respect to each Committed Project:     (i) 
    A participation right (the “Participation Right”) equal to 50% (or such
lesser amount as may be agreed between the parties pursuant to Section
(3)(d)(iii) below) of any and all free cash flow generated in connection with
the Committed Project (“Project Cash Flow”), which may include without
limitation all rights under any power purchase agreement and tax equity
arrangements, any production of energy in excess of amounts disposed of under
power purchase agreements, any tax benefits or government grants and incentives,
all carbon credits and renewable energy credits and the sale or disposition of
any assets associated with the Committed Project and any assets related thereto,
subject only to rights appropriately granted to third parties (including,
without limitation, tax equity partners). The Project Cash Flow will be
distributed in the following amounts and order of priority:      (1)      First,
80% to Evergreen and 20% to Raser until the cumulative amount distributed to
Evergreen equals the sum of (i) its aggregate Pre-Development Reimbursement (as
defined below) and Project Disbursements (as defined below) with respect to such
Committed Project and (ii) an amount equal in value to a return of 15% per annum
on all amounts paid by Evergreen with respect to such Committed Project to the
date of distribution (including the Buy-In  

6

--------------------------------------------------------------------------------

  Amount, Pre-Development Reimbursement and Project Disbursements);     (2)     
Second, 20% to Evergreen and 80% to Raser until the cumulative amount
distributed to Raser equals the amount of all Project Expenses (as defined
below) in excess of the Expense Limitation Amount (as defined below) incurred
and paid by Raser with respect to such Committed Project; and     (3)     
Thereafter, remaining Project Cash Flow will be allocated ratably between the
parties such that each such party has received 50% of the remaining Project Cash
Flow;     (4)      provided, that in the event that Evergreen has not received
distributions hereunder in an amount equal to its Buy-In Amount with respect to
such Committed Project (the “Minimum Distribution”) by the second anniversary of
the payment of the Final Installment, Raser shall be obligated to pay Evergreen
any unrealized amount of the Minimum Distribution. Such obligation shall be
secured by the First Lien (as defined below).   (ii)      A warrant (the
“Warrant”) to purchase an amount of shares of common stock of Raser (or any
successor in interest in the geothermal business) calculated by reference to a
percentage to be negotiated between the parties of all amounts paid by
Evergreen, or any investor introduced to Raser by Evergreen, in respect of a
Committed Project (including the Buy- In Amount). The exercise price for the
Warrant(s) relating to the Committed Project shall be equal to, unless otherwise
agreed between the parties in writing, the value weighted average closing price
(VWAP) per share of Raser common stock for the twenty (20) trading days prior to
the date that Evergreen delivers the Co-Development Commitment for the Committed
Project plus ten percent (10%) (the “Exercise Price”) and a portion of the
Warrant in respect of a Committed Project shall vest each time that Evergreen
(or any investor introduced by Evergreen) makes a payment to Raser under this
Agreement in an amount equal to such payment. The number of shares of Raser
common stock for which each Warrant will be exercisable will be an amount equal
to (A) the amounts paid by Evergreen or any such investor in respect of the
Committed Project to which the warrant relates multiplied by (B) the percentage
agreed by the parties in respect of a Committed Project divided by (C) the
Exercise Price. Each Warrant will be freely transferrable, may be exercised in
whole or in part at any time through the seventh anniversary of the issuance
date of the Warrant, and will contain customary anti- dilution protection. Any
shares issued upon exercise of a Warrant will be registered for resale or
subject to customary registration rights in favor of Evergreen.  

7

--------------------------------------------------------------------------------

  (iii)      A first lien on certain properties and/or common stock of Raser
identified by Raser and reasonably acceptable to Evergreen (the “First Lien”)
with a market value equal to, at the time of granting the lien and updated, as
necessary, once every two quarters, not less than two times the aggregate Buy-In
Installments paid by Evergreen in respect of such Committed Project but not
recouped or repaid pursuant to clause (i) of this Paragraph 3(c). If the first
lien position described above is on common stock of Raser, Evergreen shall
receive a commitment to issue stock from Raser, but Raser will not actually
issue stock to be placed in escrow unless Evergreen must collect on the lien.
Such First Lien shall terminate as of the date on which Evergreen has received
pursuant to clause (i) of this Paragraph 3(c) an amount equal to the Buy-In
Installment paid by Evergreen with respect to such Committed Project.     (iv) 
    A security interest, which may be subordinated to the rights of other
parties consistent with industry standards, in each of the assets associated
with the Committed Project including, without limitation, any power purchase
agreement, the lease or other fee interest in the property and the plants and
equipment to secure the repayment of all amounts invested by Evergreen in the
Committed Project and all of Evergreen’s rights relating to or arising out of
its investment in the Committed Project, other than the Buy-In Installment;
provided, that the parties may agree to vary the terms of the security interest
if necessary to meet reasonable requirements imposed by providers of debt
financing.      (d) The parties further agree that Raser will be granted the
following additional rights with respect to each Committed Project:     (i)     
In consideration for Raser’s expertise, performance and commitments under this
Agreement, Evergreen shall reimburse Raser for expenses directly relating to the
drilling and testing of wells to be used in connection with a Committed Project
(the “Project Expenses”) (including the first well drilled and tested in
relation to the Pre-Development Milestones), payable in installments as set
forth in a project disbursement schedule to be negotiated between Evergreen and
Raser and incorporated into the Pro Forma Projection for a Committed Project
(the “Project Disbursements”) or as otherwise agreed by the parties. To the
extent that Raser has purchased an existing well which will be used for a
Committed Project from a third party, such purchase shall be included in the
definition of Project Expenses. For the avoidance of doubt, Evergreen will not
pay or reimburse Raser for expenses relating to (1) completion of Pre-
Development Milestones, which costs and expenses will be for Raser’s account
(except that Evergreen will reimburse drilling costs incurred directly in
relation to drilling costs for the initial well) or (2) expenses relating to
construction of the plant, acquisition of equipment and transmission equipment
or infrastructure, all of which are contemplated to  

8

--------------------------------------------------------------------------------

  be paid under financing arrangements consistent with the Pro Forma Projection.
    (ii)      Project Disbursements with respect to each Committed Project shall
generally be limited to an amount calculated as the product of (A) $1,200,000
multiplied by (B) the projected Capacity (in MW) of such Committed Project under
the Pro Forma Projection (the “Expense Limitation Amount”).     (iii)      In
the event that projected Project Disbursements equal less than $1,200,000
multiplied by the projected Capacity (in MW) under the Pro Forma Projection,
Evergreen’s Participation Right in respect of such Project may be reduced to
reflect the lower expected cost per projected Capacity (in MW) to an amount to
be negotiated between the parties in good faith.     (iv)      In the event that
the well field development and related expenses necessary to harvest sufficient
Resource to generate the projected Capacity (in MW) of such Committed Project
under the Pro Forma Projection exceeds the Expense Limitation Amount for such
Committed Project, Evergreen, in its discretion, shall have the right to cause
Raser to promptly invest additional funds from Raser’s account into drilling
activities necessary to harvest a sufficient amount of Resource in an amount up
to 25% of the Expense Limitation Amount, and in such event Raser will be
entitled to reimbursement of such additional investment from Project Cash Flow
in accordance with the order of priority set forth above in Paragraph 3(c)(i).  
4.      Raser hereby covenants and agrees that (i) all material documents and
information (other than financial or operational projections) provided by Raser
or its affiliates to Evergreen, the Manager and their respective affiliates,
officers, directors, employees or prospective or actual investors in connection
with the Projects, this Agreement or the transactions contemplated hereby (the
“Information”) is and will be, taken as a whole, complete and correct in all
material respects and does not and will not, taken as a whole, contain any
untrue statement of material fact, or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances in which they were made, not misleading, and (ii) all
financial and operational projections provided by Raser or its affiliates in
connection with the Projects, this Agreement and the transactions contemplated
hereby (the “Projections”) will be reasonably prepared and reflect the then best
currently available estimates and judgment of Raser and its affiliates.    
Notwithstanding the foregoing, Raser makes no, and disclaims any and all,
representations or warranties as to any Projections prepared or made by any
third party (i.e., a non-affiliate of Raser) advisors or representatives, or by
Evergreen (or any of its affiliates, representatives or advisors), and any
professional judgments or conclusions of third party (i.e., a non-affiliate of
Raser) advisors or representatives, or of Evergreen (or any of its affiliates,
representatives or advisors), as may be contained in the Information or
Projections delivered or made available hereunder; provided, however, that the  

9

--------------------------------------------------------------------------------

  foregoing limitation and disclaimer shall not apply to Information supplied
(or omitted) by Raser upon which such Projections or such professional judgments
or conclusions are based.     (a)      Raser recognizes and consents to the fact
that Evergreen (i) does not assume responsibility for the accuracy or
completeness of the Information or such other information and (ii) has no
obligation to undertake an independent evaluation, appraisal or physical
inspection of any parts of the Information provided by Raser.   5.     
Confidentiality; Publicity.     (a)      During the term of this Agreement, each
party will be provided with or have access to non-public, proprietary
information of the other party and its affiliates relating to their respective
business, finances, operations and affairs (collectively, “Confidential
Information”). All Confidential Information remains the property of the party
disclosing the information (the “Disclosing Party”). The party receiving the
Confidential Information of the Disclosing Party (the “Receiving Party”) may
disclose the Confidential Information to (i) its affiliates, officers,
directors, employees and advisors, and then only in connection with the
transactions contemplated hereby and on a confidential need-to-know basis, (ii)
to any prospective or actual investor in Evergreen, provided that such investor
shall undertake confidentiality commitments as reasonably required by Raser (and
communicated in writing to Evergreen) and (iii) as required by applicable law,
regulatory or self-regulatory authority, including without limitation, the rules
of any stock exchange on which such party’s securities are listed or compulsory
legal process (based on the advice of legal counsel), or requested by
governmental authorities; provided, however, that in the event of any compulsory
legal process the party seeking to disclose such information shall give the
other parties hereto prompt notice thereof and cooperate with such other parties
in securing a protective order in the event of compulsory disclosure and that
any disclosure made pursuant to public filings (whether pursuant to the rules of
any stock exchange or otherwise) shall be subject to such other parties’ prior
review.     (b)      The Receiving Party will take measures to maintain the
confidentiality of the Confidential Information equivalent to those measures the
Receiving Party uses to maintain the confidentiality of its own confidential
information of like importance but in no event less than reasonable measures.
The Receiving Party will give immediate notice to the Disclosing Party of any
unauthorized use or disclosure of the Confidential Information that comes to the
attention of the Receiving Party’s senior management and agrees to assist the
Disclosing Party in remedying such unauthorized use or disclosure.     (c)     
No public release or announcement concerning the transactions contemplated
hereby shall be issued by Raser or Evergreen without the prior consent of the
other party, which will not be unreasonably withheld or delayed, except as such
release or announcement may be required by law or the applicable rules or  

10

--------------------------------------------------------------------------------

  regulations of any securities exchange or securities market. Each party hereto
agrees to permit the other party to review and approve any reference to such
other party or any of its affiliates in connection with the Projects or any of
the transactions contemplated hereby contained in any public disclosure prior to
public release.     (d) Notwithstanding the foregoing or anything in this
Agreement to the contrary, to comply with Treasury Regulations Section
1.6011-4(b)(3), each party hereto (and any employee, representative or other
agent of such party) may disclose to any and all Persons or entities, without
limitation of any kind, the U.S. federal income tax treatment and tax structure
of any Project or related transaction contemplated herein.   6.      Indemnity.
    a)      Raser agrees to indemnify and hold harmless Evergreen and its
affiliates, officers, managers, members, employees, agents and controlling
Persons (each, an “Evergreen Indemnified Party”) from and against any and all
direct losses, claims, damages, costs, expenses and liabilities (“Losses”)
arising or resulting from any pending or threatened claim, action, proceeding or
investigation (“Proceeding”) related to or arising out of or in connection with
any pending or threatened claim, action, proceeding or investigation brought by
any Person, including any shareholder derivative action brought on behalf of
Raser or its affiliates (but excluding any claim, action, proceeding or
investigation brought directly by Raser or any of its affiliates) or
governmental body against the Indemnified Party related to or arising out of or
in connection with this Agreement, any of the Projects, the performance by any
Indemnified Party of the services contemplated hereby or such Indemnified
Party’s obligations in accordance with the terms hereof or Evergreen’s exercise
of its co-development rights in accordance with the terms hereof, and Raser will
reimburse each Indemnified Party for any and all expenses (including reasonable
attorneys’ fees and expenses) as they are incurred in connection with the
investigation of or preparation for or defense of any such Proceeding, whether
or not this Agreement has been terminated.     b)      Evergreen agrees to
indemnify and hold harmless Raser and its affiliates, officers, managers,
members, employees, agents and controlling Persons (each, an “Raser Indemnified
Party”) from and against any and all direct losses, claims, damages, costs,
expenses and liabilities (“Losses”) arising or resulting from any pending or
threatened claim, action, proceeding or investigation (“Proceeding”) related to
or arising out of or in connection with any negligence or willful misconduct by
Evergreen in respect of the performance of its obligations under this Agreement,
whether or not this Agreement has been terminated.     c)      Notwithstanding
the foregoing, Raser’s obligations under Paragraph 6(a) and Evergreen’s
obligations under Paragraph 6(b) shall not apply to Losses to the extent
determined by a final judgment of a court of competent jurisdiction to relate to
or arise out of or in connection with the Evergreen Indemnified Party’s  

11

--------------------------------------------------------------------------------

  or Raser Indemnified Party’s, as the case may be, bad faith, gross negligence
or willful misconduct. To the extent that Raser or Evergreen, as the case may
be, makes any payments hereunder to any Raser Indemnified Party or Evergreen
Indemnified Party, as the case may be, in respect of losses, claims, damages,
costs, expenses and liabilities that are subsequently determined by a final
judgment of a court of competent jurisdiction to relate to or arise out of or in
connection with such Indemnified Party’s bad faith, gross negligence or willful
misconduct, such Indemnified Party will promptly pay over and return such
amounts to the other party. Raser and Evergreen also agree that no party hereto
will be entitled to assert any claim for special, indirect, consequential,
punitive or exemplary damages on any theory of liability in connection in any
way with this Agreement, any of the Projects or the performance by any party of
its obligations hereunder.   d)      The parties agree that, without the other’s
prior written consent, neither party (or any of its affiliates or subsidiaries)
will settle, compromise or consent to the entry of any judgment in any pending
or threatened Proceeding that is subject to indemnification pursuant to
Paragraph 6(a) or 6(b), unless such settlement, compromise or consent (i)
includes a full and unconditional written release from liability in form and
substance satisfactory to the applicable Indemnified Parties from all liability
arising out of such Proceeding together with any other Proceeding involving the
same parties to the Proceeding being settled that arises out of the same facts
and circumstances underlying the Proceeding being settled and (ii) does not
include any statement as to or an admission of fault, culpability or failure to
act by or on behalf of any such Indemnified Party.   e)      The indemnity
provided for in this Paragraph 6 shall remain in full force and effect
notwithstanding expiration or termination of this Agreement (for whatever
reason); provided, however, that such indemnity shall have no effect as to
matters relating to any definitive documents or agreements with respect to a
Project entered into by Raser or its affiliates on one hand and Evergreen or its
affiliates on the other hand, it being acknowledged and agreed that such
documents or agreements will supersede and replace this Agreement with respect
to such Project.  

7.      Representations and Warranties.     (a)      By Raser. Raser hereby
represents and warrants to Evergreen that as of the Effective Date:      (i)   
  Raser is duly organized and validly existing in good standing under the laws
of the State of Delaware.      (ii)      Raser has the requisite power and
authority to enter into and perform its obligations under this Agreement.  

12

--------------------------------------------------------------------------------

(iii)      This Agreement has been duly executed and delivered by Raser, and
constitutes the legal, valid and binding obligation of Raser, enforceable
against Raser in accordance with its terms.   (iv)      The execution, delivery
and performance of this Agreement by Raser and the consummation by Raser of the
transactions contemplated hereby do not and will not (A) result in a violation
of the Certificate of Incorporation, Bylaws or other organizational documents of
Raser, (B) conflict with, or constitute a default (or an event which with notice
or lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which Raser is a party or by or to which
any of its assets are bound or affected, or (C) result in a violation of any
law, rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations and stock market rules and regulations)
applicable to Raser or by which any property or asset of Raser is bound or
affected, except, in the case of subclause (B), such conflicts, defaults,
rights, or violations that would not reasonably be expected to have a material
adverse effect on the business, condition (financial or otherwise), operations,
performance, assets, liabilities (contingent or otherwise) or prospects of
Raser.   (v)      Raser has obtained all consents, authorizations or orders of,
or made all filings or registrations with, any court, governmental agency or any
regulatory or self-regulatory agency or any other Person required in order for
it to execute, deliver or perform any of its obligations under or contemplated
by this Agreement in accordance with the terms hereof.  

(b)      By Evergreen. Evergreen hereby represents and warrants to Raser that as
of the Effective Date:     (i)      Evergreen is duly organized and validly
existing in good standing under the laws of the State of Delaware.     (ii)     
Evergreen has the requisite power and authority to enter into and perform its
obligations under this Agreement.     (iii)      This Agreement has been duly
executed and delivered by Evergreen, and constitutes the legal, valid and
binding obligations of Evergreen, enforceable against Evergreen in accordance
with its terms.     (iv)      The execution, delivery and performance of this
Agreement by Evergreen and the consummation by Evergreen of the transactions
contemplated hereby do not and will not (A) conflict with or result in a
violation of the Certificate of Formation, Limited Liability Company Agreement
or other organizational documents of Evergreen, (B) conflict with, violate or
result in any breach of or constitute a default (or an event which with notice
or lapse of time or both would become a default) under, or give to others any  

13

--------------------------------------------------------------------------------

  rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which Evergreen is a party or by which it
or any of its material assets is bound or affected, or (C) result in a violation
of any law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations and the rules and regulations of
applicable securities exchanges) applicable to Evergreen Signatory or by which
any property or asset of Evergreen is bound or affected, except, in the case of
subclause (B), such conflicts, defaults, rights, or violations that would not
reasonably be expected to have a material adverse effect on the business,
condition (financial or otherwise), operations, performance, assets, liabilities
(contingent or otherwise) or prospects of Evergreen.   (v)      Evergreen has
obtained all consents, authorizations or orders of, or made all filings or
registrations with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person required in order for such party to
execute, deliver or perform any of its obligations under or contemplated by this
Agreement in accordance with the terms hereof.  

8.      Termination of the Agreement. Either party may terminate this Agreement
in any of the following circumstances: (a) effective upon delivery of written
notice of termination, if the other party experiences a Bankruptcy Event; (b)
effective upon delivery of written notice of termination after such time as no
Projects are subject to Co-Development Right as provided herein; (c) effective
upon delivery of written notice of termination following the failure of
Evergreen to pay the Initial Installment in respect of the initial Committed
Project by June 1, 2010 (or any such later date as mutually agreed upon by the
parties in writing); and (d) effective upon delivery of written notice of
termination after the expiration of five (5) years following the Effective Date;
provided, however, that Paragraphs 5 through 12 will survive any termination of
this Agreement. For purposes hereof, a “Bankruptcy Event” means, with respect to
a Person (in such capacity, the “Subject”): (i) the filing of a petition by or
against the Subject as “debtor” under Title 11 of the United States Code (the
“Bankruptcy Code”) seeking the adjudication of the Subject as bankrupt or the
appointment of a trustee, receiver, or custodian of the Subject’s assets and in
case of a petition filed against the Subject, such filing not having been
withdrawn or dismissed within thirty (30) days after the date of such filing;
(ii) the making by the Subject of a general assignment for the benefit of
creditors; (iii) the entry of an order, judgment, or decree by any court of
competent jurisdiction appointing a trustee, receiver, or custodian to take
possession of or control over the assets of the Subject unless such proceedings
and the Person appointed are dismissed within thirty (30) days after the date
upon which the court issued its order, judgment, or decree; or (iv) the
determination by the Bankruptcy Court or the written admission of the Subject
that the Subject is generally unable to pay its debts as they become due within
the meaning of Section 303(h)(l) of the Bankruptcy Code.   9.      Assignment;
No Third-Party Beneficiaries.  

14

--------------------------------------------------------------------------------

  (a)      This Agreement shall not be assignable by any party hereto (except
that Evergreen may assign its rights hereunder, in whole or in part, to entities
that Evergreen sponsors or endorses for the purpose of entering into
co-development activities with Raser or to investors that Evergreen introduces
to Raser) without the prior written consent of the other parties hereto, and any
attempted assignment shall be void and of no effect; provided, however, that
nothing contained in this Paragraph 10 shall prohibit Evergreen (in its sole
discretion) from performing any of its duties provided for hereunder through any
of its affiliates, and Raser will owe any related duties provided for hereunder
to any such affiliate. The limitation on assignment provided for herein shall
have no effect as to any definitive documents or agreements with respect to a
Project entered into by Raser or its affiliates on one hand and Evergreen or its
affiliates on the other hand, it being acknowledged and agreed that such
documents or agreements will supersede and replace this Agreement with respect
to such Project.     (b)      This Agreement is solely for the benefit of the
parties hereto and does not confer any benefits upon, or create any rights in
favor of, any other Person, except to the extent expressly set forth herein.  
10.      Amendments; Counterparts. No amendment or waiver of any provision of
this Agreement shall be effective unless in writing and signed by the parties
hereto and then only in the specific instance and for the specific purpose for
which given. This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.     Delivery of an executed counterpart
by telecopier or portable document format shall be effective as delivery of a
manually executed counterpart.   11.      Miscellaneous Provisions     (a)     
Notices. All notices, requests, demands and other communications required or
permitted under this Agreement must be made in writing and will be considered to
have been duly given and effective (i) on the date of delivery, if delivered
personally; (ii) on the date of the return receipt acknowledgment, if mailed,
postage prepaid, by certified or registered mail, return receipt requested;
(iii) on the date of transmission, if sent by facsimile and the facsimile is
received during normal business hours; or (iv) on the date of requested delivery
if sent by a recognized overnight courier:  



  If to Evergreen:






Evergreen Clean Energy LLC
Vintage Building No. 3, 3rd Floor
4626 North 300 West
Provo, Utah 84604
Attention: Dean Rostrom and Mark Burdge
Facsimile: (801) __




15

--------------------------------------------------------------------------------

  If to Raser:     Raser Technologies, Inc.     5152 North Edgewood Drive, Suite
200 Provo, Utah 84604 Attention: Richard D. Clayton Facsimile: (801) 374-3314  
(b)      Governing Law. This Agreement and the legal relations among the parties
are governed by and construed in accordance with the substantive laws of the
State of Utah (without giving effect to the laws of conflict that might
otherwise apply) as to all matters, including matters of validity, construction,
effect, performance and remedies.   (c)      Severability. If any term,
provision, covenant or restriction contained in this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable or against
public policy, the remainder of the terms, provisions, covenants and
restrictions contained herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated. The parties shall endeavor in good
faith negotiations to replace the invalid, void or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, void or unenforceable provisions.   (d)      Rules of
Interpretation. With reference to this Agreement:     (i)      The definitions
of terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise, (A) any
definition of or reference to any agreement, instrument or other document shall
be construed as referring to such agreement, instrument or other document as
from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(B) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (C) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (D) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
real and personal property and tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.  

16

--------------------------------------------------------------------------------

  (ii)      In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”     (iii)      Paragraph headings herein are included for
convenience of reference only and shall not affect the interpretation of this
Agreement.   (e)      Dispute Resolution. Each party hereby submits to the
nonexclusive jurisdiction of the United States District Court for the District
of Utah and of any Utah state court sitting in Salt Lake City for the purposes
of all legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby. Each party hereto irrevocably waives, to the
fullest extent permitted by applicable law, any objection which it may now or
hereafter have to the laying of the venue of any such proceeding brought in such
a court and any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum.     EACH PARTY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY SUIT, ACTION, CLAIM OR PROCEEDING RELATING TO THIS AGREEMENT, THE OTHER
TRANSACTIONS CONTEMPLATED HEREBY, OR THE PERFORMANCE BY EACH PARTY OF THE    
OBLIGATIONS CONTEMPLATED HEREBY. EACH PARTY (i) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A SUIT,
ACTION, CLAIM OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING     WAIVER AND (ii)
ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND     CERTIFICATIONS IN
THIS PARAGRAPH.   (f)      Equitable Relief. The parties agree that irreparable
harm would occur in the event that any of the provisions of this Agreement were
not performed in accordance with their specified terms or were otherwise
breached, and that such harm could not be adequately compensated by money
damages. It is accordingly agreed that each party shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement by the other
party and to enforce specifically the other party’s performance of the terms and
provisions of this Agreement, this being in addition to any other remedy to
which they are entitled at law or in equity.   (g)      Integration. This
Agreement, and the documents or instruments referred to herein, embody the
entire agreement and the understanding of the parties hereto in respect of the
subject matter contained herein. The parties have not relied upon any promises,
representations, warranties, agreements, covenants, or undertakings, other than
those expressly set forth or referred to herein. This Agreement supersedes all
prior agreements and the understanding between the parties with respect to such
subject matter.  

17

--------------------------------------------------------------------------------

[Signature Page Follows]

18

--------------------------------------------------------------------------------

     Please confirm your agreement to the foregoing by signing and returning the
enclosed copy of this Agreement, whereupon this Agreement shall constitute a
binding agreement among the parties hereto.



  Very truly yours,






  EVERGREEN CLEAN ENERGY LLC






  By: /s/ Mark Burdge

Name: Mark Burdge

Title: Principal






  By: /s/ Dean Rostrom

Name: Dean Rostrom

Title: Principal






  Accepted and Agreed:

RASER TECHNOLOGIES, INC.






  By: /s/ Richard D. Clayton

Name: Richard D. Clayton

Title: Principal Executive Officer

Date: December 7, 2009




19

--------------------------------------------------------------------------------



Schedule A

Raser Development Services




1.      Negotiate, enter into and oversee the performance of well drilling,
construction and transmission agreements in respect of the Committed Project.  
2.      Negotiate, enter into and maintain lease and other acquisition
agreements for the property and equipment associated with the Committed Project.
  3.      Negotiate, enter into and oversee the performance of power purchase
agreements with utilities or municipalities for the sale of energy produced by
the Committed Project.   4.      Obtain all necessary government permits,
grants, licenses or rights and any non- exclusive licenses to use the technology
for the equipment utilized in the Committed Project.   5.      Obtain all
necessary government permits, grants, leases, property rights, licenses or other
rights necessary for transmission of electricity contemplated in relation to the
Committed Project   6.      Provide management expertise in the operation,
expansion and disposition of the geothermal power plant and production wells.  
7.      Provide such other management and administrative services related to the
Committed Project as may be necessary or relevant.  

20

--------------------------------------------------------------------------------